SUMMARY ORDER

Union Pacific Railroad Company (“Union Pacific”) appeals the denial by the United States District Court for the Southern District of New York (Wood, J.) of its motion for leave to intervene (both permissively and as of right) in the action brought by several produce sellers to enforce against a produce buyer, Jacobson Produce, the provisions of a trust established under the Perishable Agricultural Commodities Act, 1930 (“PACA”), 7 U.S.C. §§ 499a, et seq. Union Pacific moved to intervene on the ground that unpaid charges for the transportation services that it had provided Jacobson constituted administrative expenses and therefore enjoyed higher priority than the claims of PACA trust beneficiaries. The district court rejected Union Pacific’s argument, holding that to treat the cost of its transportation services as administrative expenses would defeat the congressional goal to place PACA trust beneficiaries ahead of creditors when distributing trust assets. The district court also rejected Union Pacific’s motion for permissive intervention on the ground that since Union Pacific’s claim against Jacobson did not arise under PACA, the claim did not share common issues of law or fact with the claims of the trust beneficiaries. We assume the parties’ familiarity with the facts, the procedural context, and the issues presented on appeal.
For the reasons set forth in R Best Produce, Inc. v. Shulman-Rabin Marketing Corp., 467 F.3d 238 (2d Cir.2006), *35which controls our disposition in this case, we affirm the decision of the district court.
For these reasons, the decision of the district court is AFFIRMED.